DETAILED ACTION
This action is in reply to an application filed September 23rd, 2020. Claims 1-12 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 23rd, 2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because in FIG. 6 reference number 48 is recited as “BATTERY” however page 6 line 5 of the specification recites: “power supply 48”. It is recommended to amend FIG. 6 to recite POWER SUPPLY for reference number 48.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: “battery 50” which is recited in page 6 line 6 of the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The use of the term “Bluetooth” in page 5 line 8 of the specification, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is recommended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation "a cane being gripped by a visually impaired..." is indefinite as it is unclear if the gripping is necessary, or if the user has to be visually impaired, etc. For the purposes of prior art rejection below, the examiner has interpreted this as an indication of how and by who the applicant intended their invention to be used and that this invention can read on any comparable device that is capable of performing the same functions while having comparable structure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez; Jose M. (US Patent No. 8627839 B1), herein after Martinez, and further in view of Challa; Pranav (US Pub. No. 20170224573 A1), herein after Challa.
Regarding claim 1, Martinez teaches [a] vision impaired navigating assembly for facilitating gps directions for a visually impaired user, said assembly comprising: a cane being gripped by a visually impaired user wherein said cane is configured to assist the visually impaired user with walking (Martinez: Page 7 col. 3 lines 2-5 and lines 62-66; "Referring now to FIG. 1-6, the present invention features a mobility system (100) for the visually impaired having a removable data processing module (300) attached to a collapsible pole (200)." "In some embodiments, the microprocessor (400) comprises an internal global positioning system component. In some embodiments, the global positioning system component can be activated by and receive instructions from the voice recognition component."); a biometric scanner being coupled to said cane wherein said biometric scanner is configured to scan the visually impaired user's fingerprint (Martinez: Page 7 col. 3 lines 17-20; "In some embodiments, the collapsible pole (200) further comprises a fingerprint scanner (270) located on the collapsible pole (200) close to the pole first end (210).");… a global positioning system (gps) wherein the cane is configured to receive the physical location of said cane from the gps (Martinez: Page 7 col. 3 lines 62-66 and page 9 col. 5 lines 4-12; "In some embodiments, the microprocessor (400) comprises an internal global positioning system component. In some embodiments, the global positioning system component can be activated by and receive instructions from the voice recognition component." "In some embodiments, the system (100) comprises an earpiece (550) having a speaker (460) operatively connected to the microprocessor (400). In some embodiments, the earpiece (550), when not in use is located in a pole first end (210). In some embodiments, the earpiece (550) comprises radio technology (Bluetooth.RTM.) for transmitting a signal to the microprocessor (400). In some embodiments, the earpiece (550) is rechargeable. In some embodiments, the earpiece (550) is wired directly to the microprocessor (400)."); and a speaker being coupled to said cane wherein said speaker is configured to emit audible sounds outwardly therefrom, said speaker emitting audible directions related to gps navigation wherein said speaker is configured to guide the visually impaired user while the visually impaired user is walking (Martinez: Page 7 col. 3 line 62 through col. 4 line 2; "In some embodiments, the microprocessor (400) comprises an internal global positioning system component. In some embodiments, the global positioning system component can be activated by and receive instructions from the voice recognition component. In some embodiments, the global positioning component can provide location information and directions for the user using the speaker (460).").
Martinez is silent to a first transceiver being integrated into said cane, said first transceiver being in wireless communication with a global positioning system (gps) wherein said first transceiver is configured to receive the physical location of said cane from the gps; and a second transceiver being integrated into said cane, said second transceiver being in wireless communication with a personal electronic device.
In a similar field, Challa teaches a first transceiver being integrated into said cane, said first transceiver being in wireless communication with a global positioning system (gps) wherein said first transceiver is configured to receive the physical location of said cane from the gps (Challa: Para. 0045 and 0051; "Given that first sensor component 110 can generate data from a variety of sensors, the generated sensor data in connection with use of the assistive support device is also diverse in nature and meaning. For instance, an accelerometer sensor or gyroscope sensor can be used for movement detection, movement tracking, and/or calculating and detecting the position, orientation, and velocity of the assistive support device or user relative to the device. Furthermore, global positioning data (e.g., via GPS sensors) can detect the location and movement of the assistive support device." "In an aspect, system 100 also employs a data repository component 120 that stores a first set of sensor data provided by the assistive support device. In an aspect, data repository 120 stores data generated by first sensor component 120 locally or remotely (e.g., via Bluetooth or wireless communication with an external data repository such as a server)."); and a second transceiver being integrated into said cane, said second transceiver being in wireless communication with a personal electronic device (Challa: Para. 0072; "As such, device 600 via a data port 660 or wireless connection (e.g., Wi-Fi, Bluetooth, GPRS, etc.) can communicate with a mobile health appliance and via the internet can communicate with healthcare providers, wellness coaches, personal health record systems (e.g., EMR's), caretakers and family members. Device 600 can also communicate via Bluetooth with personal devices, wearable sensors, and relevant infrastructure networks.") for the benefit of guiding a user with an up to date navigation system.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the GPS system integrated into the cane from Martinez with transceivers that connects to an external GPS system and a user device, as taught by Challa, for the benefit of guiding a user with an up to date navigation system.
Regarding claim 2, Martinez and Challa remain as applied as in claim 1, and Martinez goes on to further teach [t]he assembly according to claim 1, wherein: said cane has a first end and a second end… and said biometric scanner is disposed on said bend wherein said biometric scanner is configured to enhance the visually impaired user's ability to locate said biometric scanner (Martinez: Page 7 col. 3 lines 17-20 and page 8 col. 5 lines 13-18, also see FIG. 1; "In some embodiments, the collapsible pole (200) further comprises a fingerprint scanner (270) located on the collapsible pole (200) close to the pole first end (210)." "In some embodiments, the system (100) comprises an ergonomically comfortable handgrip (560). In some embodiments, the handgrip (560) changes the angle of gripping for the user to a more ergonomically correct position. For example, an angle of gripping between 0 and 90 degrees with respect to the pole (200)."). Challa goes onto further teach said cane having a bend being positioned adjacent to said second end having said second end being directed toward said first end such that said cane has a J shape (Challa: Para. 0066, 0073, and 0085; "Biometric feedback can utilize recognition data to login to system 100 employed by the device. For instance, a biometric finger scan, facial recognition, retinal recognition, fingerprint recognition, voice recognition, gait recognition (e.g., behavioral biometric that uses an individuals walking style or gait to determine identity) can all be used to login to system 400 and identify the user and their set of usage pattern data." "In another aspect, second sensor element 210 can be located in a variety of positions throughout the device including on the handle element 640 and measure a variety of parameters (e.g., strain, pressure, orientation, temperature, biological vitals, heart rate, rotation, impact, location, load, motion, force, motion, rotational force, acceleration, walking speed, inactivity of device, angular velocity, tilt of the device, etc.)." "In another aspect, device 600 can comprise handle element 640 that further comprises a second set of sensors that generate a second set of data representing a set of hand information. Furthermore, in another aspect, the set of hand information can comprise handgrip data, pulse data, heart rate data, and other biometric data.").
Regarding claim 3, Martinez and Challa remain as applied as in claim 1, and Martinez goes on to further teach [t]he assembly according to claim 1, further comprising a control circuit being integrated into said cane, said control circuit receiving an actuate input (Martinez: Page 7 col. 4 lines 14-17; "In some embodiments, the fingerprint scanner (270) is operatively connected to microprocessor (400). In some embodiments, the fingerprint scanner (270) can turn on or off the system (100) based on the fingerprint of the user.").
Regarding claim 4, Martinez and Challa remain as applied as in claim 3, and Martinez goes on to further teach [t]he assembly according to claim 3, further comprising an electronic memory being integrated into said cane, said electronic memory being electrically coupled to said control circuit, said electronic memory storing data comprising the visually impaired user's fingerprint, said electronic memory storing data comprising operational software, said electronic memory storing data comprising a plurality of pre-determined verbal commands (Martinez: Page 7 col. 3 lines 57-61 and col. 4 lines 14-20; "In some embodiments, the microprocessor (400) comprises an internal voice recognition component. In some embodiments, a voice input signal received using the microphone (450) can be converted into an instruction signal for the microprocessor (400)." "In some embodiments, the fingerprint scanner (270) is operatively connected to microprocessor (400). In some embodiments, the fingerprint scanner (270) can turn on or off the system (100) based on the fingerprint of the user. In some embodiments, the microprocessor (400) can activate an alarm using the speaker (460) upon detecting an unrecognized fingerprint of a second, unauthorized user.").
Regarding claim 5, Martinez and Challa remain as applied as in claim 3, and Martinez goes on to further teach [t]he assembly according to claim 3, wherein said biometric scanner is electrically coupled to said control circuit, said control circuit receiving said actuate input when said biometric scanner scans a finger print that matches the visually impaired user's fingerprint stored in said electronic memory (Martinez: Page 7 col. 4 lines 14-20; "In some embodiments, the fingerprint scanner (270) is operatively connected to microprocessor (400). In some embodiments, the fingerprint scanner (270) can turn on or off the system (100) based on the fingerprint of the user. In some embodiments, the microprocessor (400) can activate an alarm using the speaker (460) upon detecting an unrecognized fingerprint of a second, unauthorized user.").
Regarding claim 6, Martinez and Challa remain as applied as in claim 3, and Martinez goes on to further teach [t]he assembly according to claim 3, wherein said first transceiver is electrically coupled to said control circuit, said first transceiver being turned on when said control circuit receives said actuate input (Martinez: Page 7 col. 4 lines 14-20; "In some embodiments, the fingerprint scanner (270) is operatively connected to microprocessor (400). In some embodiments, the fingerprint scanner (270) can turn on or off the system (100) based on the fingerprint of the user. In some embodiments, the microprocessor (400) can activate an alarm using the speaker (460) upon detecting an unrecognized fingerprint of a second, unauthorized user.").
Regarding claim 7, Martinez and Challa remain as applied as in claim 3, and Martinez goes on to further teach [t]he assembly according to claim 3, wherein said second transceiver is electrically coupled to said control circuit, said second transceiver being turned on when said control circuit receives said actuate input (Martinez: Page 7 col. 4 lines 14-20; "In some embodiments, the fingerprint scanner (270) is operatively connected to microprocessor (400). In some embodiments, the fingerprint scanner (270) can turn on or off the system (100) based on the fingerprint of the user. In some embodiments, the microprocessor (400) can activate an alarm using the speaker (460) upon detecting an unrecognized fingerprint of a second, unauthorized user.").
Regarding claim 8, Martinez and Challa remain as applied as in claim 3, and Martinez goes on to further teach [t]he assembly according to claim 3, wherein said speaker is electrically coupled to said control circuit, said speaker being turned on when said control circuit receives said actuate input (Martinez: Page 7 col. 4 lines 14-20; "In some embodiments, the fingerprint scanner (270) is operatively connected to microprocessor (400). In some embodiments, the fingerprint scanner (270) can turn on or off the system (100) based on the fingerprint of the user. In some embodiments, the microprocessor (400) can activate an alarm using the speaker (460) upon detecting an unrecognized fingerprint of a second, unauthorized user.").
Regarding claim 9, Martinez and Challa remain as applied as in claim 4, and Martinez goes on to further teach [t]he assembly according to claim 4, further comprising a microphone being coupled to said cane wherein said microphone is configured to detect audible sounds, said microphone being electrically coupled to said control circuit, said microphone communicating the pre-determined commands to said electronic memory when the visually impaired user speaks the pre-determined verbal commands wherein said microphone is configured to facilitate voice control of the operational software in said electronic memory, said microphone being turned on when said control circuit receives said actuate input (Martinez: Page 7 col. 3 lines 57-61 and col. 4 lines 14-20; "In some embodiments, the microprocessor (400) comprises an internal voice recognition component. In some embodiments, a voice input signal received using the microphone (450) can be converted into an instruction signal for the microprocessor (400)." "In some embodiments, the fingerprint scanner (270) is operatively connected to microprocessor (400). In some embodiments, the fingerprint scanner (270) can turn on or off the system (100) based on the fingerprint of the user. In some embodiments, the microprocessor (400) can activate an alarm using the speaker (460) upon detecting an unrecognized fingerprint of a second, unauthorized user.").
Regarding claim 10, Martinez and Challa remain as applied as in claim 3, and Martinez goes on to further teach [t]he assembly according to claim 3, further comprising a camera being coupled to said cane wherein said camera is configured to capture imagery, said camera being electrically coupled to said control circuit, said camera being turned on when said control circuit receives said actuate input (Martinez: Page 7 col. 4 lines 48-52; "In some embodiments, the system (100) comprises a camera (540) operatively connected to the microprocessor (400). In some embodiments, the fingerprint scanner (270) can turn on or off the camera (540) upon detecting an unrecognized fingerprint of a second, unauthorized user.").
Regarding claim 11, Martinez and Challa remain as applied as in claim 3, and Martinez goes on to further teach [t]he assembly according to claim 3, further comprising a power supply being integrated into said cane, said power supply being electrically coupled to said control circuit, said power supply comprising: a rechargeable battery being positioned inside said cane, said rechargeable battery being electrically coupled to said control circuit; and a charge port being integrated into said cane wherein said charge port is configured to receive a power cord from a charger, said charge port being electrically coupled to said rechargeable battery for charging said rechargeable battery (Martinez: Page 7 col. 3 lines 35-49; "In some embodiments, the data processing module (300) further comprises a microprocessor (400), a power switch (410), a power supply (420), a charging port (430), a data port (440), a microphone (450), and a speaker (460) located within the module housing (310). In some embodiments, the power switch (410) is operatively connected to the microprocessor (400). In some embodiments, the power switch (410) is located on the data processing module (300)." "In some embodiments, the power supply (420) is operatively connected to the power switch (410). In some embodiments, the charging port (430) is operatively connected to the power supply (420). In some embodiments, the power supply (420) is a lithium battery. In some embodiments, the charging port (430) can be attached to a battery charger for charging the power supply (420).").

Regarding claim 12, Martinez teaches [a] vision impaired navigating assembly for facilitating gps directions for a visually impaired user, said assembly comprising (Martinez: Page 7 col. 3 lines 2-5 and lines 62-66; "Referring now to FIG. 1-6, the present invention features a mobility system (100) for the visually impaired having a removable data processing module (300) attached to a collapsible pole (200)." "In some embodiments, the microprocessor (400) comprises an internal global positioning system component. In some embodiments, the global positioning system component can be activated by and receive instructions from the voice recognition component."); a cane being gripped by a visually impaired user wherein said cane is configured to assist the visually impaired user with walking, said cane having a first end and a second end… (Martinez: Page 7 col. 3 lines 17-20 and page 8 col. 5 lines 13-18, also see FIG. 1; "In some embodiments, the collapsible pole (200) further comprises a fingerprint scanner (270) located on the collapsible pole (200) close to the pole first end (210)." "In some embodiments, the system (100) comprises an ergonomically comfortable handgrip (560). In some embodiments, the handgrip (560) changes the angle of gripping for the user to a more ergonomically correct position. For example, an angle of gripping between 0 and 90 degrees with respect to the pole (200)."); a control circuit being integrated into said cane, said control circuit receiving an actuate input (Martinez: Page 7 col. 4 lines 14-17; "In some embodiments, the fingerprint scanner (270) is operatively connected to microprocessor (400). In some embodiments, the fingerprint scanner (270) can turn on or off the system (100) based on the fingerprint of the user."); an electronic memory being integrated into said cane, said electronic memory being electrically coupled to said control circuit, said electronic memory storing data comprising the visually impaired user's fingerprint, said electronic memory storing data comprising operational software, said electronic memory storing data comprising a plurality of pre-determined verbal commands (Martinez: Page 7 col. 3 lines 57-61 and col. 4 lines 14-20; "In some embodiments, the microprocessor (400) comprises an internal voice recognition component. In some embodiments, a voice input signal received using the microphone (450) can be converted into an instruction signal for the microprocessor (400)." "In some embodiments, the fingerprint scanner (270) is operatively connected to microprocessor (400). In some embodiments, the fingerprint scanner (270) can turn on or off the system (100) based on the fingerprint of the user. In some embodiments, the microprocessor (400) can activate an alarm using the speaker (460) upon detecting an unrecognized fingerprint of a second, unauthorized user."); a biometric scanner being coupled to said cane wherein said biometric scanner is configured to scan the visually impaired user's fingerprint, said biometric scanner being electrically coupled to said control circuit, said control circuit receiving said actuate input when said biometric scanner scans a finger print that matches the visually impaired user's fingerprint stored in said electronic memory… wherein said biometric scanner is configured to enhance the visually impaired user's ability to locate said biometric scanner (Martinez: Page 7 col. 4 lines 14-20, col. 3 lines 17-20, and page 8 col. 5 lines 13-18, also see FIG. 1; "In some embodiments, the fingerprint scanner (270) is operatively connected to microprocessor (400). In some embodiments, the fingerprint scanner (270) can turn on or off the system (100) based on the fingerprint of the user. In some embodiments, the microprocessor (400) can activate an alarm using the speaker (460) upon detecting an unrecognized fingerprint of a second, unauthorized user." "In some embodiments, the collapsible pole (200) further comprises a fingerprint scanner (270) located on the collapsible pole (200) close to the pole first end (210)." "In some embodiments, the system (100) comprises an ergonomically comfortable handgrip (560). In some embodiments, the handgrip (560) changes the angle of gripping for the user to a more ergonomically correct position. For example, an angle of gripping between 0 and 90 degrees with respect to the pole (200).");… a global positioning system (gps) wherein the cane is configured to receive the physical location of said cane from the gps (Martinez: Page 7 col. 3 lines 62-66 and page 9 col. 5 lines 4-12; "In some embodiments, the microprocessor (400) comprises an internal global positioning system component. In some embodiments, the global positioning system component can be activated by and receive instructions from the voice recognition component." "In some embodiments, the system (100) comprises an earpiece (550) having a speaker (460) operatively connected to the microprocessor (400). In some embodiments, the earpiece (550), when not in use is located in a pole first end (210). In some embodiments, the earpiece (550) comprises radio technology (Bluetooth.RTM.) for transmitting a signal to the microprocessor (400). In some embodiments, the earpiece (550) is rechargeable. In some embodiments, the earpiece (550) is wired directly to the microprocessor (400)."); a speaker being coupled to said cane wherein said speaker is configured to emit audible sounds outwardly therefrom, said speaker being electrically coupled to said control circuit, said speaker emitting audible directions related to gps navigation wherein said speaker is configured to guide the visually impaired user while the visually impaired user is walking, said speaker being turned on when said control circuit receives said actuate input (Martinez: Page 7 col. 3 line 62 through col. 4 line 2 and col. 4 lines 14-20 ; "In some embodiments, the microprocessor (400) comprises an internal global positioning system component. In some embodiments, the global positioning system component can be activated by and receive instructions from the voice recognition component. In some embodiments, the global positioning component can provide location information and directions for the user using the speaker (460)." "In some embodiments, the fingerprint scanner (270) is operatively connected to microprocessor (400). In some embodiments, the fingerprint scanner (270) can turn on or off the system (100) based on the fingerprint of the user. In some embodiments, the microprocessor (400) can activate an alarm using the speaker (460) upon detecting an unrecognized fingerprint of a second, unauthorized user."); a microphone being coupled to said cane wherein said microphone is configured to detect audible sounds, said microphone being electrically coupled to said control circuit, said microphone communicating the pre-determined commands to said electronic memory when the visually impaired user speaks the pre-determined verbal commands wherein said microphone is configured to facilitate voice control of the operational software in said electronic memory, said microphone being turned on when said control circuit receives said actuate input (Martinez: Page 7 col. 3 lines 57-61 and col. 4 lines 14-20; "In some embodiments, the microprocessor (400) comprises an internal voice recognition component. In some embodiments, a voice input signal received using the microphone (450) can be converted into an instruction signal for the microprocessor (400)." "In some embodiments, the fingerprint scanner (270) is operatively connected to microprocessor (400). In some embodiments, the fingerprint scanner (270) can turn on or off the system (100) based on the fingerprint of the user. In some embodiments, the microprocessor (400) can activate an alarm using the speaker (460) upon detecting an unrecognized fingerprint of a second, unauthorized user."); a camera being coupled to said cane wherein said camera is configured to capture imagery, said camera being electrically coupled to said control circuit, said camera being turned on when said control circuit receives said actuate input (Martinez: Page 7 col. 4 lines 48-52; "In some embodiments, the system (100) comprises a camera (540) operatively connected to the microprocessor (400). In some embodiments, the fingerprint scanner (270) can turn on or off the camera (540) upon detecting an unrecognized fingerprint of a second, unauthorized user."); and a power supply being integrated into said cane, said power supply being electrically coupled to said control circuit, said power supply comprising: a rechargeable battery being positioned inside said cane, said rechargeable battery being electrically coupled to said control circuit; and a charge port being integrated into said cane wherein said charge port is configured to receive a power cord from a charger, said charge port being electrically coupled to said rechargeable battery for charging said rechargeable battery (Martinez: Page 7 col. 3 lines 35-49; "In some embodiments, the data processing module (300) further comprises a microprocessor (400), a power switch (410), a power supply (420), a charging port (430), a data port (440), a microphone (450), and a speaker (460) located within the module housing (310). In some embodiments, the power switch (410) is operatively connected to the microprocessor (400). In some embodiments, the power switch (410) is located on the data processing module (300)." "In some embodiments, the power supply (420) is operatively connected to the power switch (410). In some embodiments, the charging port (430) is operatively connected to the power supply (420). In some embodiments, the power supply (420) is a lithium battery. In some embodiments, the charging port (430) can be attached to a battery charger for charging the power supply (420).").
Martinez is silent to said cane having a bend being positioned adjacent to said second end having said second end being directed toward said first end such that said cane has a J shape, said biometric scanner being disposed on said bend wherein said biometric scanner is configured to enhance the visually impaired user's ability to locate said biometric scanner, a first transceiver being integrated into said cane, said first transceiver being in wireless communication with a global positioning system (gps) wherein said first transceiver is configured to receive the physical location of said cane from the gps; and a second transceiver being integrated into said cane, said second transceiver being in wireless communication with a personal electronic device.
In a similar field, Challa teaches a cane having a bend being positioned adjacent to said second end having said second end being directed toward said first end such that said cane has a J shape (Challa: Para. 0066, 0073, and 0085; "Biometric feedback can utilize recognition data to login to system 100 employed by the device. For instance, a biometric finger scan, facial recognition, retinal recognition, fingerprint recognition, voice recognition, gait recognition (e.g., behavioral biometric that uses an individuals walking style or gait to determine identity) can all be used to login to system 400 and identify the user and their set of usage pattern data." "In another aspect, second sensor element 210 can be located in a variety of positions throughout the device including on the handle element 640 and measure a variety of parameters (e.g., strain, pressure, orientation, temperature, biological vitals, heart rate, rotation, impact, location, load, motion, force, motion, rotational force, acceleration, walking speed, inactivity of device, angular velocity, tilt of the device, etc.)." "In another aspect, device 600 can comprise handle element 640 that further comprises a second set of sensors that generate a second set of data representing a set of hand information. Furthermore, in another aspect, the set of hand information can comprise handgrip data, pulse data, heart rate data, and other biometric data."); a biometric scanner being disposed anywhere on the cane wherein said biometric scanner is configured to enhance the visually impaired user's ability to locate said biometric scanner (Challa: Para. 0066, 0073, and 0085; "Biometric feedback can utilize recognition data to login to system 100 employed by the device. For instance, a biometric finger scan, facial recognition, retinal recognition, fingerprint recognition, voice recognition, gait recognition (e.g., behavioral biometric that uses an individuals walking style or gait to determine identity) can all be used to login to system 400 and identify the user and their set of usage pattern data." "In another aspect, second sensor element 210 can be located in a variety of positions throughout the device including on the handle element 640 and measure a variety of parameters (e.g., strain, pressure, orientation, temperature, biological vitals, heart rate, rotation, impact, location, load, motion, force, motion, rotational force, acceleration, walking speed, inactivity of device, angular velocity, tilt of the device, etc.)." "In another aspect, device 600 can comprise handle element 640 that further comprises a second set of sensors that generate a second set of data representing a set of hand information. Furthermore, in another aspect, the set of hand information can comprise handgrip data, pulse data, heart rate data, and other biometric data."); a first transceiver being integrated into said cane, said first transceiver being in wireless communication with a global positioning system (gps) wherein said first transceiver is configured to receive the physical location of said cane from the gps, said first transceiver being turned on when said control circuit receives said actuate input (Challa: Para. 0045 and 0051; "Given that first sensor component 110 can generate data from a variety of sensors, the generated sensor data in connection with use of the assistive support device is also diverse in nature and meaning. For instance, an accelerometer sensor or gyroscope sensor can be used for movement detection, movement tracking, and/or calculating and detecting the position, orientation, and velocity of the assistive support device or user relative to the device. Furthermore, global positioning data (e.g., via GPS sensors) can detect the location and movement of the assistive support device." "In an aspect, system 100 also employs a data repository component 120 that stores a first set of sensor data provided by the assistive support device. In an aspect, data repository 120 stores data generated by first sensor component 120 locally or remotely (e.g., via Bluetooth or wireless communication with an external data repository such as a server)."); and a second transceiver being integrated into said cane, said second transceiver being electrically coupled to said control circuit, said second transceiver being in wireless communication with a personal electronic device, said second transceiver being turned on when said control circuit receives said actuate input (Challa: Para. 0072; "As such, device 600 via a data port 660 or wireless connection (e.g., Wi-Fi, Bluetooth, GPRS, etc.) can communicate with a mobile health appliance and via the internet can communicate with healthcare providers, wellness coaches, personal health record systems (e.g., EMR's), caretakers and family members. Device 600 can also communicate via Bluetooth with personal devices, wearable sensors, and relevant infrastructure networks.") for the benefit of assisting a visually impaired user to easily use the cane for guiding them with an up to date navigation system.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the GPS system integrated into the cane from Martinez with a J shaped handle that can have a biometric scanner anywhere on said handle and to add transceivers that connects to an external GPS system and a user device, as taught by Challa, for the benefit of assisting a visually impaired user to easily use the cane for guiding them with an up to date navigation system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Subhashrao et al. (US Pub. No. 20140251396 A1) discloses a walking can for guiding visually impaired and blind people via a GPS system.
Ellis; Christ G. (US Patent No. 5973618 A) discloses an intelligent walking stick that aids a visually impaired person with navigation via audio directions and utilizes an image sensor as part of the navigation process.
Pede; Giuseppe (US Pub. No. 20080251110 A1) discloses a walking stick that utilizes GPS and a user’s device to aid a visually impaired user with navigation.
Said; Rasha (US Pub. No. 20160259027 A1) discloses an audio navigation system integrated into a visually impaired user’s smart phone that assists with the user’s navigation while utilizing several different types of sensors including biometric sensors and cameras.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron K McCullers whose telephone number is (571)272-3523. The examiner can normally be reached Monday - Friday, Roughly 7:30 AM - 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.M./Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663